DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 33, 35-47, and 49-50 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-32, 34, and 48 are cancelled.  Claims 33, 35, 41-42, and 44 are amended.  Claims 36-38, 43, and 46-47 are withdrawn.  Claim 50 is new.

Response to Amendment
	The amendments filed on 7 Feb. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 35 and 44 under 35 USC 112(b) as being indefinite is withdrawn.	
	In view of Applicants amendments, the rejection of claims 33-35, 39, and 41-42 under 35 USC 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010) is withdrawn.
In view of Applicants amendments, the rejection of claims 33-35, 39, 41-42, 44-45, and 48-49 under 35 USC 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Suzuki et al. (Nucl. Med. Biol.; published 2011) is withdrawn.

	In view of Applicants amendments, the rejection of claims 33-35, 39, 41-42, 44-45, and 48-49 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-20 of US patent No. 8,431,714, in view of Joshi et al. (Cancers; published 2010) and Suzuki et al. (Nucl. Med. Biol.; published 2011) is withdrawn.

New Ground of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 35, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010).

Kashemirov et al. teach specific imaging probes to elucidate the skeletal distribution and cellular uptake of these drugs in bone and other tissues are highly desirable (see pg. 2308).  Kashemirov et al. teach that this linker affords the key functionalities referred to above: (1) a primary amine (after suitable deprotection) for facile conjugation to activated esters of fluorescent or other labels; (2) a permanent positive charge on the pyridinium nitrogen; and (3) a hydroxyl group (from the epoxide ring opening) to balance the hydrophobic alkyl chain (see pg. 2309).  Kashemirov et al. teach the compounds 11 and 17 (bisphosphonate is modified by substituting an alpha-hydroxyl on a geminal carbon of the bisphosphonate with H) and the 
    PNG
    media_image1.png
    236
    393
    media_image1.png
    Greyscale
 (see scheme 1).  Compound 11 reads an imaging probe comprising: (1) a nitrogen containing bisphosphonate, risedronate; and (2) a fluorescent label, wherein the fluorescent label is conjugates to bisphosphonate via a 1,2-amino hydroxyl alkyl containing linker. Kashemirov et al. teach that this linking strategy may be applicable to N-alkylation of other nitrogen containing heterocycles.  Treatment of the N-tBOC-protected linker-drug intermediate 5-7 with TFA yielded the corresponding free amino forms 8-10, which where then readily coupled to 5(6)-carboxyfluorescein via its succinimidyl ester (5(6)-FAM, SE 18) (see pg. 2309).  Kashemirov et al. teach that probe 13 retains the activity of the parent N-BP.  11 intensely labeled the surface of dentine, demonstrating its high affinity for a physiological mineralized substrate (see pg. 2310).  Kashemirov et al. teach the synthesis of compound 11 where intermediate 6 was dissolved in 2 mL of 0.1 NaHCO3.  The pH of the solution was adjusted to 8.3.  To this solution was added 41.0 mg of 18 in 200 µL DMF.  The pH was adjusted to 8.1.  The reaction mixture was then stirred at rt for 3 h (see SI, pg. 9).
	Kashemirov et al. do not disclose an in vivo imaging probe comprising a 18F PET radionuclide wherein the PET radionuclide is directly conjugate to the bisphosphonate via reacting N-succinimidyl-4-[18F]fluroobenzoate and a nitrogen containing heteroaryl substituted  bisphosphonate with a 1,2-amino hydroxyl alkyl containing linker for in vivo use in a subject 
    PNG
    media_image2.png
    138
    290
    media_image2.png
    Greyscale
.
	Joshi et al. teach that scintigraphy imaging modality has a key advantage that only trace amounts of the imaging agent are needed for whole body detection.  These tiny amounts do not effect either the biodistribution of the probe or physiological processes involved in its distribution.  The most widely used PET isotope is 18F because of practical reasons associated with half-life of 109.8 min.  PET offers superior resolution and the resolution is intrinsically limited to the distance travelled by the positron before it becomes annihilated.  The most important positron emitter is 18F (see pg. 1256).  Joshi et al. teach a N-succinimidyl-4-[18F]fluorobenzoate (18F-SFB) prosthetic group (see pg. 1273).  Joshi et al. teach a fluorescently labeled bisphosphonate (see pg. 1266).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Kashemirov et al. by substituting compound 18 with N-succinimidyl-4-[18F]fluorobenzoate ([18F]SFB) so that the PET radionuclide ([18F]F) is conjugated to the [18F]SFB bound to the nitrogen containing heteroaryl substituted bisphosphonate through the 1,2-aminohydroxy alkyl linker synthesized via an epoxy amino alkyl quaternization of the aryl nitrogen providing the in vivo imaging probe represented by 
    PNG
    media_image2.png
    138
    290
    media_image2.png
    Greyscale
 for use the subject as taught by Kashemirov et al. 18F-BP-SFB made obvious by Kashemirov et al. and Joshi et al. is structurally the same as the 18F-RIS-SFB in claim 39.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the following limitations in claim 33 merely recited an intended use “for use in a subject, and wherein the subject has, or is suspected of having, or is otherwise predisposed to having a bone related disease, wherein the bone related disease is selected from the group consisting of multiple myeloma, bone metastasis, Paget’s disease, steroid induced osteoporosis, osteosarcoma osteoporosis, osteopenia, heterotopic ossification, osteoarthritis, rheumatoid arthritis, a disorder characterized by high bone turnover, and any combination thereof.”  The compound made obvious by Kashemirov et al. and Joshi et al. is capable of the recited intended uses because it contains an in vivo imaging moiety, 18F, attached to bone targeting risedronate through a 1,2-amino hydroxy alky containing linker.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the bisphosphonate of Kashemirov et al. so the bisphosphonate is modified by substituting an alpha-hydroxyl on the geminal carbon of the bisphosphonate with H as taught by Kashemirov et al. because it would have been expected to provide an equivalent bisphosphonate capable of in vivo bone imaging.   


Applicants Arguments
Applicants assert that is was believed that the 18F had a too short half-life for conjugate to form an in vivo imaging probe. A careful review of the methods of Kashemirov demonstrates 18F, required a longer period of time than the half-life of 18F.  Joshi fails to support the rejection.  Joshi teaches that the most widely used PET isotope is 18F because of practical reasons associated with the half-life of 109.8 min.  It is such a half-life that would have led a person of ordinary skill away from the claimed invention.  Joshi is specifically directed to labeling of peptide with 18F. For bone imaging as opposed to peptide labeling, Joshi actually teaches Na-18F as the preferred imaging probe.  Joshi teaches that simple and fast reactions are always the most desirable for synthesis of short life radionuclides, a task is often challenging for radiochemists.  It cannot be expected that simply because Joshi teaches the labeling of peptides with 18F that such teaching would carry over to successfully creating the claimed PET probe.  There is a complete lack of specific evidence to support the combination purported to be obvious.  

Applicant's arguments filed 7 Feb. 2022 have been fully considered but they are not persuasive. The teachings of Al Jammaz (see below) were known in the art at the time of invention.  Al Jammaz teaches the one step 18F-fluoroination of trimethylammonium benzamide triflate precursors to form a 4-[18F]flourobenzamide.  Al Jammaz teaches that the synthetic approach appears to be advantageous due to a shorter synthesis time using a less laborious procedure and being amenable to automation.  In view of Al Jammaz, which teaches the state of the art at the time of invention, it could not have been believed that 18F had a too short of a half-life to form an imaging probe containing a 4-[18F]-fluorobenzamide.  Both Kashemirov and Joshi teach labeling precursors containing the same conjugation amenable functionality, namely N-succinimidyl ester.  In view of Kashemirov the [18F]SFB disclosed by Joshi would not have been understood as being limited to the labeling of peptides.  Kashemirov labeling a room temperature for 3 h at room temperature.  However, the reaction time and reaction temperature are result effective variables that a person of ordinary skill in the art would have been motivated In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
At Fig. 8 Joshi discloses a bone targeted labeled bis-phosphonate.  Joshi does disclose the Na18F for bone imaging; however the Na18F in Joshi does not contain a bone targeting moiety, such as bisphosphonate.  "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.. at 1368, 80 USPQ2d at 165.  In this case a person of ordinary skill in the art would have been motivated to substitute the compound 18 in Kashemirov with [18F]SFB in order to gain the advantage of a PET probe capable of targeting bone


Claims 33, 35, 39, 41, 44-45, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), in further view of Suzuki et al. (Nucl. Med. Biol.; published 2011).

	Kashemirov et al. teach as discussed above.
	Kashemirov et al. do not disclose a in vivo method comprising administering an image probe of claim 33 to a subject in need thereof, and obtaining an image of at least a portion of the subject using PET imaging
	Joshi et al. teach as discussed above.
	Suzuki et al. report the potential of the 68Ga bone-seeking radiopharmaceutical in the detection of bone metastases (see abstract).  Suzuki et al. teach that the detection of bone metastases via medical imaging plays an important role in patient treatment planning.  One of the most important medical imaging techniques for assessing bone metastases throughout the whole body is radionuclide bone imaging with specific radiotracers (see pg. 1011).  Suzuki et al. teach intravenously administering [68Ga]NOTA-BP into mouse model of osteolytic bone metastasis.  The PET imaging of [68Ga]NOTA-BP was performed at 1 h after injection using a microPET scanner (see pg. 1013).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Kashemirov et al. by further administering an in vivo imaging probe made obvious by Kashemirov et al. and Joshi et al. to a subject in need of thereof and obtaining an image of at least a portion of the subject using PET scanning for the purpose of PET imaging bone metastases as taught by Suzuki et al. because it would have been expected to advantageously enable an important role in patient treatment planning.

Applicants Arguments
	Applicants assert that the reference in this rejection to previously presented claims 33-35, 39, and 41-42 is in error and is a mistake.  Suzuki does not teach either the claimed conjugation or the claimed method of using an in vivo imaging probe.  The examiner has completely and impermissibly ignored the statements in Suzuki that state why 18F should not be  68Ga-chelated bisphosphonate as a bone seeking agent.  Suzuki explicitly teaches away from using 18F.  Suzuki is not cited as teaching in any way the use of an 18F label or the conjugation of 18F to a bisphosphonate.  Nor is Suzuki cited as teaching conjugation of 18F-SFB directly to a bisphosphonate.  There is no reasoning as to why the skilled person would not use 68Ga, for labeling as taught by Suzuki or how or why a person would substitute 18F in place of 68Ga.  Suzuki violate the requirement that a reference must be considered in its entirety.  

Applicant's arguments filed 7 Feb. 2022 have been fully considered but they are not persuasive. The inclusion of claims 33, 35, 39, and 41 in the above rejection is not an error or a mistake.  Instant claim 44 requires administering an in vivo imaging probe of claim 33 and therefore requires all the limitations of claim 33.  Suzuki disclose Na18F for bone but then coupled a 68Ga-NOTA to a bisphosphonate to provide improved bone imaging and diagnosis.  At pg. 1273, Joshi teaches that instead of using chelating agents, a prosthetic group such as 18F-SFB can be used.  It is noted that Joshi teaches chelating agents in relation to peptide labeling but nevertheless Suzuki coupled a chelating agent to a bisphosphonate.  In Suzuki, [18F]fluoride is only a non-preferred embodiment as Joshi teaches that [18F]fluoride is currently being used as a bone seeking agent for PET imaging.  Preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Suzuki teaches and makes obvious the steps of administering an in vivo PET probe to a subject in need thereof wherein the subject has bone metastases and obtaining an image of at least a portion of the using PET scanning.  Joshi teaches that 18F is advantages for PET imaging as it is one of the most widely used PET isotopes.  Joshi teaches that the most important positron emitter is 18F.  At pg. 1256, Joshi teaches that metal radionuclides are limited because they require binding to complex chelator molecules and cannot be incorporated into small molecules with functionally.  Joshi teaches 18F]SFB as alternative to the 68Ga-NOTA chelator in Suzuki.  A person of ordinary skill in the art would have been motivated to use the [18F]SFB in Joshi to label the compound of Kashemirov in order gain the advantage of using one of the most important positron emitters well suited for small molecules.

Claims 33, 35, 39, 41-42, 44-45, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashemirov et al. (Bioconjugate Chem.; published 2008), in view of Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011), in further view of Al Jammaz et al. (J. Labeled Cmpd Radiopharm.; published 17 Feb. 2011).

	Kashemirov et al. teach as discussed above.
Kashemirov et al. do not disclose a method wherein the imaging probe is synthesized by (a) treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen-containing hetero aryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quatemizing the amino group in the BP-DMABA conjugate; (c)  further reacting the quatemized BP-DMABA conjugate with [18F]fluoride under Kryptofix 222 conditions to yield a final single modality 18F-BP-SFB conjugate imaging probe, providing the imaging probe for in vivo use in a subject.
	Joshi et al. teach as discussed above.
	Suzuki et al. teach as discussed above.
	 Al Jammaz et al. teach the rapid and efficient synthesis of [18F]fluoronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides as potential PET radiopharmaceuticals for melanoma imaging (see title).  Al Jammaz et al. teach that in an attempt to simply nucleophilic radiofluorination reactions to be amenable for automation, a series of [18F]fluoronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides were synthesized using a one-step synthetic approach involving displacement reactions of 18F]fluoroisonicotinamides, [18F]fluoronicotinamides, and [18F]fluorobenzamide compounds (see scheme 3).  Al Jammaz et al. teach that this synthetic approach in comparison to other methods, appears to be advantageous and holds considerable promise in the synthesis of [18F]fluoronicotinamides, [18F]fluoroisonicotinamides and [18F]fluorobenzamides in a shorter synthesis time using a less laborious procedure and being amenable for automation (see pg. 316).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Kashemirov et al. by further treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quarternizing the amino groups in the BP-DMABA conjugate; (c) further reacting the quaternized BP-DMABA conjugate with [18F]fluoride under kryptofix conditions to yield a final single modality 18F-BP-SFB conjugate in vivo imaging probe, provide the in vivo imaging probe for use in the subject as taught by Kashemirov et al., Al Jammaz et al., and Joshi et al. because it would have been expected to advantageously enable 18F-labeling in a single step and shorter reaction time using a less laborious procedure and being amenable for automation.  A person of ordinary skill in the art would have been motivated to use a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) instead of the dimethylaminobenzoyl chloride taught by Al Jammaz et al. because Kashemirov et al. teach that the reactive succinimidyl activated ester is suitable of reaction of nitrogen of amino hydroxy alkyl linker.

Applicants Arguments
18F-SFB, 18F in any capacity for the development of a BP-based in vivo PET imaging probe.  The explicit teaching not to use 18F-SFB and instead to use other compound in addition to those compounds being for use in melanoma imaging, and the clear complexities and challenges the conjugation and use of 18F, one of ordinary skill would not be motivated to conjugate 18F-SFB into the BP-based in vivo PET imaging probes in claim 33.

Applicant's arguments filed 7 Feb. 2022 have been fully considered but they are not persuasive.  Al Jammaz teaches the one step 18F-labeling to form an 4-[18F]fluorobenzamide, which can also be achieved using a [18F]SFB.  Al Jammaz teaches that the 4-[18F]fluorobenzamide prosthetic group is an advantageous prosthetic group for labeling small molecules. Al Jammaz teaches that the synthetic approach therein appears to be advantageous and holds considerable promise in the synthesis of [18F]fluorobenzamides in a shorter synthesis time using a less laborious procedure and being amenable for automation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Kashemirov et al. by further treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quarternizing the amino groups in the BP-DMABA conjugate; (c) further reacting the quaternized BP-DMABA conjugate with [18F]fluoride under kryptofix conditions to yield a final single modality 18F-BP-SFB conjugate in vivo imaging probe, provide the in vivo imaging probe for use in the subject as taught by Kashemirov et al., Al Jammaz et al., and Joshi et al. because it would have been expected to advantageously enable 18F-labeling in a single step and shorter reaction time using a less laborious procedure and being amenable for automation.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 33, 35, 39, 41, 44-45, and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,431,714, in view of Kashemirov et al. (Bioconjugate Chem.; published 2008), Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011).

Claims 1-20 of US patent No. 8,431,714 B2 claim bisphosphonate conjugates comprising a fluorophore prepared by reacting a compound of formula 
    PNG
    media_image3.png
    83
    131
    media_image3.png
    Greyscale
 with an amino epoxy and further reaction with an activated fluorophore.
	Claims 1-20 of US patent No. 8,431,714 B2 do not claim a 18F-ZOL-SFB.  Claims 1-20 of US patent No. 8,431,714 B2 do not claim a method comprising administering a 18F-ZOL-SFB to a subject in need thereof optionally wherein the subject is suspected of having a bone metastasis; and obtaining an image of at least a portion of the subject using PET scanning.  Claims 1-20 of US patent No. 8,431,714 B2 do not claim an in vivo imaging probe wherein the bisphosphonate is modified by substituting an alpha-hydroxyl on the geminal carbon with H
	Joshi et al. teach as discussed above.
	Suzuki et al. teach as discussed above.
	Kashemirov et al. teach as discussed above
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-20 of U.S. Patent No. 8,431,714 by substituting activated fluorophore with N-succinimidyl-4-[18F]fluorobenzoate ([18F]SFB) so that the PET radionuclide 18F]F) is conjugated to the [18F]SFB bound to the nitrogen containing heteroaryl substituted bisphosphonate through the 1,2-aminohydroxy alkyl linker synthesized via an epoxy amino alkyl quaternization of the aryl nitrogen providing the in vivo imaging probe represented by 
    PNG
    media_image4.png
    137
    295
    media_image4.png
    Greyscale
 for use the subject as taught by Kashemirov et al. and Joshi et al. because it would have been expected to advantageously enable a PET imaging probe by exploiting the high binding affinity of these compounds.  Product by process are not limited to the manipulations of the recited steps, only the structure implied by the steps.  The 18F-BP-SFB made obvious by claims 1-20 of U.S. Patent No. 8,431,714 and Joshi et al. is structurally the same as the 18F-ZOL-SFB in claim 39.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the following limitations in claim 33 merely recited an intended use “for use in a subject, and wherein the subject has, or is suspected of having, or is otherwise predisposed to having a bone related disease, wherein the bone related disease is selected from the group consisting of multiple myeloma, bone metastasis, Paget’s disease, steroid induced osteoporosis, osteosarcoma osteoporosis, osteopenia, heterotopic ossification, osteoarthritis, rheumatoid arthritis, a disorder characterized by high bone turnover, and any combination thereof.”  The compound made obvious by claims 1-20 of U.S. Patent No. 8,431,714 and Joshi et al. is capable of the recited intended uses because it contains an in vivo imaging moiety, 18F, attached to bone targeting risedronate through a 1,2-amino hydroxy alky containing linker.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the bisphosphonate of claims 1-20 of U.S. Patent No. 8,431,714 so the bisphosphonate is modified by substituting an alpha-hydroxyl on the geminal carbon of the bisphosphonate with H as taught .

Claims 33, 35, 39, 41-42, 44-45, and 49-50  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,431,714, in view of Kashemirov et al. (Bioconjugate Chem.; published 2008), Joshi et al. (Cancers; published 2010), and Suzuki et al. (Nucl. Med. Biol.; published 2011), in further view of Al Jammaz et al. (J. Labeled Cmpd Radiopharm.; published 17 Feb. 2011).

Claims 1-20 of U.S. Patent No. 8,431,714 claim as discussed above.
Claims 1-20 of U.S. Patent No. 8,431,714 do not further claim a method wherein the imaging probe is synthesized by (a) treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen-containing hetero aryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quatemizing the amino group in the BP-DMABA conjugate; (c)  further reacting the quatemized BP-DMABA conjugate with [18F]fluoride under Kryptofix 222 conditions to yield a final single modality 18F-BP-SFB conjugate imaging probe, providing the imaging probe for in vivo use in a subject.
Kashemirov et al. teach as discussed above.
	Joshi et al. teach as discussed above.
	Suzuki et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify claims 1-20 of U.S. Patent No. 8,431,714 by further treating a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) with a nitrogen containing heteroaryl substituted bisphosphonate having the 1,2-amino hydroxy alkyl linker to generate a BP-DMABA conjugate; (b) quarternizing the amino groups in the BP-DMABA conjugate; (c) further reacting the quaternized BP-DMABA conjugate with [18F]fluoride under kryptofix conditions to yield a final single modality 18F-BP-SFB conjugate in vivo imaging probe, provide the in vivo imaging probe for use in the subject as taught by claims 1-20 of U.S. Patent No. 8,431,714, Al Jammaz et al., and Joshi et al. because it would have been expected to advantageously enable 18F-labeling in a single step and shorter reaction time using a less laborious procedure and being amenable for automation.  A person of ordinary skill in the art would have been motivated to use a succinimidyl activated ester of 4-dimethylamino benzoic acid (DMABA-SE) instead of the dimethylaminobenzoyl chloride taught by Al Jammaz et al. because Kashemirov et al. teach that the reactive succinimidyl activated ester is suitable of reaction of nitrogen of amino hydroxy alkyl linker.

Applicants Arguments
 	Applicants assert that the comments above regarding the Kashemirov reference equally apply to McKenna.

Applicant's arguments filed 7 Feb. 2022 have been fully considered but they are not persuasive. The comments above regarding the Kashemirov reference were found to be not persuasive for the reasons discussed above.  Consequently, the claims are rejection on the grounds of non-statuatory double patenting for the reasons discussed above.


Conclusion
Castronovo et al. (US 4,515,766; published 1985; see attached 892) is being made of record; however, it is not be used in any of the above rejections because it is cumulative.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618